UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 2801 Ocean Park Blvd., Suite 339 Santa Monica, California (Address of principal executive offices) (Zip Code) Issuer’s telephone number (847) 235-4566 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 14, 2010 the number of shares of the registrant’s classes of common stock outstanding was 149,988,947. Table of Contents Part I - Financial Information 3 Item 1. Financial Statements 3 Balance Sheets (Unaudited) as of March 31, 2010 and September 30, 2009 3 Statements of Income (Unaudited) for the three and six months ended March 31, 2010 and March 31, 2009 4 Statements of Cash Flows (Unaudited) for the six months ended March 31, 2010 and March 31, 2009 5 Notes to unaudited condensed financial statements 6 Forward-Looking Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4(T). Controls and Procedures 17 Part II – Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Sionix Corporation Condensed Balance Sheets (Unaudited) March 31, 2010 September 30, 2009 ASSETS Current assets Cash and cash equivalents $ $ Other receivable $ Inventory - Other current assets Total current assets Non-current assets: Property and equipment, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Customer deposits - Liquidated damages liability Notes payable - related parties Short-term promissory notes payable - Convertible notes, net of discount of $196,950 and $0 respectively 10% subordinated convertible notes Warrant and option liability - Beneficial conversion liability - Total current liabilities Convertible notes, non-current net of discount of $63,275 - Stockholders' deficit Preferred stock, $0.001 par value, 10,000,000shares authorized at March 31, 2010 - - Common stock, $0.001 par value (600,000,000 and 150,000,000 shares authorized at March 31, 2010 and September 30,2009, respectively; 149,557,046 shares issued and outstanding at March 31, 2010;148,795,946 shares issued and 148,314,046 outstanding at September 30, 2009) Additional paid-in capital Shares to be issued Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders'deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 Sionix Corporation Condensed Statements of Income (Unaudited) Three Months Ended March 31, Six Months Ended March 31, Net revenues $
